Citation Nr: 1626305	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  15-13 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for hearing loss.  



REPRESENTATION

Appellant represented by:	Lori Chism, Attorney



ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The appellant served in the United States Army Reserve with a period of active duty for training from January 1960 to July 1960 amd with subsequent service in the Army Reserve.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service treatment records do not reveal any complaints of, treatment for, or diagnosis of hearing loss during active duty for training; a subsequent Reserve examination report revealed normal hearing on audiometric testing.  

2.  VA treatment records and a March 2015 VA examination report reveal a current hearing loss disability.  

3.  The appellant's current hearing loss did not have its onset during active military service and is not otherwise the result of active military service .  


CONCLUSION OF LAW

Hearing loss was not incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has obtained service treatment records; VA treatment records; a VA examination report; assisted the appellant in obtaining evidence; and, afforded him the opportunity to present written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The appellant was afforded a VA examination in March 2015, which is adequate.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Organic diseases of the nervous system are included among the diseases listed as chronic diseases under the law.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  VA considers high frequency sensorineural hearing loss to be an organic disease of the nervous system.  See Memorandum from Under Secretary of Health to Under Secretary for Benefits, Characterization of High Frequency Sensorineural Hearing Loss, October 4, 1995; but see Walker, 708 F.3d at 1340 (noting in a claim for service connection for bilateral hearing loss that the Veteran "seeks compensation for a condition that is not listed as a chronic disease in [section] 3.309(a)).  

A "veteran" is a person who served in the active military, naval, or air service.  38 U.S.C.A. § 101(2).  Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).

The statutory definition of "veteran" makes a clear distinction between those who serve on active duty and those who only serve on active duty for training.  Paulson v. Brown, 7 Vet.App. 466, 470 (1995).  Although service on active duty, alone, is sufficient to meet the statutory definition of "veteran," service on active duty for training, without more, will not suffice to give one veteran status.  38 U.S.C. § 101(24)(A) and (B).  An individual who served only on active duty for training will be considered a "veteran" if that individual suffers "from a disease or injury incurred or aggravated in line of duty."  38 U.S.C. § 101(24)(B).  Because of this distinction, until service connection is granted for a disease based on a period of active duty for training, that period is not "active" service and the "individual" is not a "veteran" based on that period, and therefore the advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those "individuals" who claim service connection based on a period of active duty for training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service-connected disabilities from that period); McManaway, 13 Vet. App. at 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim" (emphasis in McManaway)); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In this case, the appellant served on active duty for training from January to July 1960.  His separation papers reveal that he served as a machine gun operator which indicates noise exposure to machine gun fire during service.  Upon completion of this period of training, he reverted to service in the Army Reserve.  The appellant's hearing was noted to be normal by voice testing on both entry examination in January 1960 and separation examination in June 1960.  He did not report having any hearing loss or ear trouble on the reports of medical history which he completed in conjunction with those examinations.  
Prior to November 1967, service department audiological examinations were conducted using American Standards Association (ASA) units of measurement. Current audiological examination standards use International Standards Organization (ISO) units of measurement.  Accordingly, the Board has converted the audiology data reported in ASA units on the January 1961 service department examination reports to ISO units.

In January 1961, an Army Reserve examination of the appellant was conducted.  Audiology examination revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
/
5
LEFT
10
0
0
/
-5

These test results reveal that the appellant's hearing was normal at that time.  See Hensley v. Brown 5 Vet. App. 155, 157 (1993).

An April 2005 correctional department examination report reveals normal hearing on whispered and spoken voice testing.  

In June 2012 a VA audiology consultation of the appellant was conducted.  He reported an onset of right ear hearing loss and bilateral tinnitus of approximately 6 months duration.  He reported military noise exposure of gunfire, and post-service occupational noise exposure from working in a steel mill.  On testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
40
50
LEFT
30
40
35
50
55

Speech audiometry revealed speech recognition ability of 100 percent in both ears.  The diagnosis was bilateral sensorineural hearing loss, and hearing aids were ordered.  Other VA medical treatment records reveal that the appellant continues to be followed for his hearing loss.  The VA treatment records do not express any opinion as to the etiology of the appellant's hearing loss.  These findings reveal a current hearing loss disability.  See 38 C.F.R. § 3.385.

In March 2015 a VA audiology Compensation and Pension examination of the appellant was conducted.  The appellant reported military noise exposure from machine gun firing and post-service occupational noise exposure from working at a feed company for over a decade.  On audiology  testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
45
50
LEFT
35
45
45
55
60

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  The diagnosis was bilateral sensorineural hearing loss.  The examiner's medical opinion was that the appellant's current hearing loss was not as least as likely as not caused by or the result of military service including the weapons noise exposure experienced during service.  The examiner reviewed the record and noted that the January 1960 active duty for training entrance examination report and the June 1960 active duty for training separation examination report both failed to provide any pure-tone audiometric information, and rather relied on speech testing.  However the examiner noted that the January 1961 reserve examination report revealed normal hearing acuity across test frequencies in both ears.  Therefore, the examiner concluded that, because the appellant exhibited normal hearing acuity approximately 6 months post-discharge, it was less likely that his hearing loss was the result of his military service.

The preponderance of the evidence is against the appellant's claim for service connection for hearing loss.  There is no evidence of complaints of, treatment for, or diagnosis of hearing loss during the appellant's period of active duty for training.  His hearing was normal on audiology testing conducted six months after active duty for training discharge.  Thus, there is no evidence that the appellant's hearing loss became manifest within the first year after his separation from active duty for training.  Although he is not entitled to the presumption of service incurrence for hearing loss which manifests itself to a degree of 10 percent or more within the year following active service, the normal testing six months after active duty for training is evidence that weighs against his claim that hearing loss began during the active duty for training period.  

Finally, there is no evidence linking the appellant's hearing loss to active duty for training.  The only medical opinion of record indicates that the appellant's hearing loss is not related to service or to his military noise exposure.  Accordingly, the preponderance of the evidence is against the claim for service connection for hearing loss; the benefit-of-the-doubt rule does not apply, and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hearing loss is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


